Exhibit 10.4
HEALTHSPRING, INC.
RESTRICTED SHARE AWARD AGREEMENT
(Directors)
THIS RESTRICTED SHARE AWARD AGREEMENT (this “Agreement”) is made and entered
into as of the  _____  day of _____, 20_____  (the “Grant Date”), between
HealthSpring, Inc., a Delaware corporation (together with its Subsidiaries, the
“Company”), and                      (the “Grantee”). Capitalized terms not
otherwise defined herein shall have the meaning ascribed to such terms in the
HealthSpring, Inc. Amended and Restated 2006 Equity Incentive Plan (the “Plan”).
WHEREAS, the Company has adopted the Plan, which permits the issuance of
restricted shares of the Company’s common stock, par value $0.01 per share (the
“Common Stock”); and
WHEREAS, pursuant to the Plan, the Committee responsible for administering the
Plan has granted an award of restricted shares to the Grantee as provided
herein.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
1. Grant of Restricted Shares.
(a) The Company hereby grants to the Grantee an award (the “Award”) of  _____ 
shares of Common Stock (the “Shares” or the “Restricted Shares”) on the terms
and conditions set forth in this Agreement and as otherwise provided in the
Plan.
(b) The Grantee’s rights with respect to the Award shall remain forfeitable at
all times prior to the dates on which the restrictions shall lapse in accordance
with Sections 2 and 3 hereof.
2. Terms and Rights as a Stockholder.
(a) Except as provided herein and subject to such other exceptions as may be
determined by the Committee in its discretion, the “Restricted Period” for
Restricted Shares granted herein shall expire on the later of the first
anniversary of the Grant Date or the date of the subsequent annual meeting of
the Company’s stockholders at which any directors are elected.
(b) The Grantee shall have all rights of a stockholder with respect to the
Restricted Shares, including the right to receive dividends and the right to
vote such Shares, subject to the following restrictions:
(i) the Grantee shall not be entitled to the removal of the restricted legends
or restricted account notices or to delivery of the stock certificate (if any)
for any Shares until the expiration of the Restricted Period as to such Shares
and the fulfillment of any other restrictive conditions set forth herein;

 

 



--------------------------------------------------------------------------------



 



(ii) none of the Restricted Shares may be sold, assigned, transferred, pledged,
hypothecated or otherwise encumbered or disposed of during the Restricted Period
as to such Shares and until the fulfillment of any other restrictive conditions
set forth herein; and
(iii) except as otherwise determined by the Committee at or after the grant of
the Award hereunder, all of the Restricted Shares shall be forfeited, and all
rights of the Grantee to such Shares shall terminate, without further obligation
on the part of the Company, unless the Grantee continues his/her service as a
director of the Company for the entire Restricted Period.
(c) Notwithstanding the foregoing, the Restricted Period shall automatically
terminate as to all Restricted Shares awarded hereunder (as to which such
Restricted Period has not previously terminated) upon the termination of the
Grantee’s service as a director of the Company which results from the Grantee’s
death or Disability.
Any Shares, any other securities of the Company and any other property (except
for cash dividends) distributed with respect to the Restricted Shares shall be
subject to the same restrictions, terms and conditions as such Restricted
Shares.
3. Termination of Restrictions. Following the termination of the Restricted
Period, and provided that all other restrictive conditions set forth herein have
been met, all restrictions set forth in this Agreement or in the Plan relating
to the Restricted Shares shall lapse and a stock certificate for the appropriate
number of Shares, free of the restrictions and restrictive stock legend, shall,
upon request, be delivered to the Grantee or the Grantee’s beneficiary or
estate, as the case may be, pursuant to the terms of this Agreement (or, in the
case of book-entry Shares, such restrictions and restricted stock legend shall
be removed from the confirmation and account statements delivered to the Grantee
in book-entry form).
4. Delivery of Shares.
(a) As of the date hereof, certificates representing the Restricted Shares may
be registered in the name of the Grantee and held by the Company or transferred
to a custodian appointed by the Company for the account of the Grantee subject
to the terms and conditions of the Plan and shall remain in the custody of the
Company or such custodian until their delivery to the Grantee or Grantee’s
beneficiary or estate as set forth in Sections 4(b) and (c) hereof or their
forfeiture or reversion to the Company as set forth in Section 2(b) hereof. The
Committee may, in its discretion, provide that Grantee’s ownership of Restricted
Shares prior to the lapse of any transfer restrictions or any other applicable
restrictions shall, in lieu of such certificates, be evidenced by a “book entry”
(i.e. a computerized or manual entry) in the records of the Company or its
designated agent in accordance with and subject to the applicable provisions of
the Plan.
(b) If certificates shall have been issued as permitted in Section 4(a) above,
the certificates representing Restricted Shares in respect of which the
Restricted Period has lapsed pursuant to this Agreement shall be delivered to
the Grantee upon request following the date on which the restrictions on such
Restricted Shares lapse.

 

2



--------------------------------------------------------------------------------



 



(c) If certificates shall have been issued as permitted in Section 4(a) above,
the certificates representing Restricted Shares in respect of which the
Restricted Period lapsed upon the Grantee’s death shall be delivered to the
executors or administrators of the Grantee’s estate as soon as practicable
following the receipt of proof of the Grantee’s death satisfactory to the
Company.
(d) Any certificate representing Restricted Shares shall bear (and confirmation
and account statements sent to a Grantee with respect to book-entry Shares may
bear) a legend in substantially the following form or substance:
THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OF 1933 AND UNDER APPLICABLE BLUE SKY LAW OR UNLESS SUCH SALE,
TRANSFER, PLEDGE OR OTHER DISPOSITION IS EXEMPT FROM REGISTRATION THEREUNDER.
THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS AGAINST TRANSFER)
CONTAINED IN THE HEALTHSPRING, INC. AMENDED AND RESTATED 2006 EQUITY INCENTIVE
PLAN (THE “PLAN”) AND THE RESTRICTED SHARE AWARD AGREEMENT (THE “AGREEMENT”)
BETWEEN THE OWNER OF THE RESTRICTED SHARES REPRESENTED HEREBY AND HEALTHSPRING,
INC. (THE “COMPANY”). THE RELEASE OF SUCH SHARES FROM SUCH TERMS AND CONDITIONS
SHALL BE MADE ONLY IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN AND THE
AGREEMENT AND ALL OTHER APPLICABLE POLICIES AND PROCEDURES OF THE COMPANY,
COPIES OF WHICH ARE ON FILE AT THE COMPANY.
5. Effect of Lapse of Restrictions. To the extent that the Restricted Period
applicable to any Restricted Shares shall have lapsed, the Grantee may receive,
hold, sell or otherwise dispose of such Shares free and clear of the
restrictions imposed under the Plan and this Agreement upon compliance with
applicable legal requirements.
6. No Right to Continued Service. This Agreement shall not be construed as
giving Grantee the right to continue to serve as a director of the Company, and
the Company may at any time dismiss Grantee from service as a director, free
from any liability or any claim under the Plan.
7. Adjustments. The Committee may make equitable and proportionate adjustments
in the terms and conditions of, and the criteria included in, this Award in
recognition of unusual or nonrecurring events (and shall make adjustments for
the events described in Section 4.2 of the Plan) affecting the Company or the
financial statements of the Company or of changes in applicable laws,
regulations, or accounting principles in accordance with the Plan whenever the
Committee determines that such events affect the Shares. Any such adjustments
shall be effected in a manner that precludes the material enlargement of rights
and benefits under this Award.

 

3



--------------------------------------------------------------------------------



 



8. Amendment to Award. Subject to the restrictions contained in the Plan, the
Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate, the Award, prospectively or
retroactively; provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
affect the rights of the Grantee or any holder or beneficiary of the Award shall
not to that extent be effective without the consent of the Grantee, holder or
beneficiary affected.
9. [intentionally omitted]
10. Plan Governs. The Grantee hereby acknowledges receipt of (or electronic link
to) a copy of the Plan and agrees to be bound by all the terms and provisions
thereof. The terms of this Agreement are governed by the terms of the Plan, and
in the case of any inconsistency between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall govern.
11. Severability. If any provision of this Agreement is, or becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and Award shall
remain in full force and effect.
12. Notices. All notices required to be given under this Award shall be deemed
to be received if delivered or mailed as provided for herein, to the parties at
the following addresses, or to such other address as either party may provide in
writing from time to time.

         
 
  To the Company:   HealthSpring, Inc.
 
      9009 Carothers Parkway
 
      Suite 501
 
      Franklin, Tennessee 37067
 
      Attn: Corporate Secretary
 
       
 
  To the Grantee:   The address then maintained with respect to the Grantee in
the Company’s records.

 

4



--------------------------------------------------------------------------------



 



13. Governing Law. The validity, construction and effect of this Agreement shall
be determined in accordance with the laws of the State of Delaware without
giving effect to conflicts of laws principles.
14. Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Grantee’s legal representatives. All obligations imposed upon the
Grantee and all rights granted to the Company under this Agreement shall be
binding upon the Grantee’s heirs, executors, administrators and successors.
15. Resolution of Disputes. Any dispute or disagreement which may arise under,
or as a result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Grantee and the Company for all purposes.
(remainder of page left blank intentionally)

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Restricted Share Award
Agreement to be duly executed effective as of the day and year first above
written.

                  HEALTHSPRING, INC.    
 
           
 
  By:        
 
     
 
   
 
                GRANTEE:    
 
                     

 

6